  Case 19-31333       Doc 28   Filed 09/11/20 Entered 09/14/20 07:42:55                Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:      19-31333
ANTHONY D. SCOTT,                             )
                                              )                Chapter: 7
                                              )
                                                               Honorable LaShonda Hunt
                                              )
                                              )                Joliet
               Debtor(s)                      )

        ORDER ALLOWING TRUSTEE TO ABANDON PROPERTY OF THE ESTATE

        THIS MATTER COMING TO BE HEARD upon the Trustee's Motion to Abandon Property of
the Estate with proper and adequate notice of the Motion and the hearing thereon has been given, no
objection to the Motion having been filed or otherwise made to the Court, and the Court being fully
advised in the premises,

  IT IS HEREBY ORDERED THAT:

  1. The Motion is GRANTED; and

  2. Any and all interests of the Trustee or the Estate in the personal injury action resulting from an
automobile accident with Lira's Trucking Company are hereby abandoned.




                                                           Enter:


                                                                    Honorable LaShonda A. Hunt
Dated: September 11, 2020                                           United States Bankruptcy Judge

 Prepared by:
 Peter N. Metrou, Trustee
 123 W. Washington St.
 Suite 216
 Oswego, IL 60543
